Appellant was convicted of forgery and given a penalty of two years in the penitentiary.
As the record will indicate in this case, the chief defense was insanity. That issue was properly submitted and the jury's verdict is contrary to the appellant's plea. *Page 342 
We are asked to reverse the case on the argument of the prosecuting attorney. It is admitted in the appellant's brief, and we think the admission is warranted, that no one of the statements made by the prosecuting attorney, taken alone, would justify a reversal of the case. It is contended, however, that all of the arguments complained of, considered together, present reversible error. Conceding that such may be the case, still in the case at bar the statements of the prosecuting attorney, even if they were considered to be of an inflammatory nature, did not bear that relationship to the issue of insanity which would, in the least, be calculated to influence the minds of the jury on that particular issue. Only one statement complained of related to insanity, and this bill is so qualified as to make the statement proper. If they had any effect, it would have been reflected in a more severe penalty. To the contrary, we find that the jury returned the lowest penalty which they were permitted to assess under the court's charge. In the case before us, even if it should be conceded that the statements of the District Attorney were out of the record and inflammatory, it appears perfectly clear that they did not influence the jury in returning their verdict and would, therefore, be considered harmless.
The judgment is affirmed.
                    ON MOTION FOR REHEARING.